DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (US 2013/0339388 A1) in view of Chen et al. (US 2014/0282772 A1, hereinafter refers as Chen).

Regarding claim 1, Lewin discloses a system for simulated live broadcasting a programmed audio music playlist session from a host device to multiple recipient devices over an internet network comprising:
a software application for executing on the host device and the recipient devices (Fig. 1, para. 32, para. 35, FREQSHO is a software application on the mobile device [el. 103, i.e., a host device] to create a playlist to share with other mobile devices or table PC devices [el. 104]), 

the software application capable of configuring only the host device to program, transmit the programmed audio music playlist session (para. 32, para. 46, para. 37, the host mobile device to create a playlist of music songs to be shared with other users);
a streaming server for receiving the programmed audio music playlist session from the
host device and streaming the music content described by the programmed audio music playlist
session from the plurality of content stores to multiple recipient devices (para. 32, para. 35, para. 61-62, when the host mobile device to share music song playlist with the friends, all friends are to receive the playlist music/song content streaming from FREQSHO SERVER, para. 70-71),
Lewin does not explicitly disclose the software application capable of configuring only the host device to receive the programmed audio music playlist session and only the recipient devices to receive the audio music playlist session from a plurality of content stores containing content described by portions of the programmed audio music playlist session, respectively, and
a streaming server for receiving the programmed audio music playlist session from the
host device and streaming the music content described by the programmed audio music playlist
session from the plurality of content stores to multiple recipient devices,
wherein the programmed audio music playlist session is programmed at the host device
using the software application and the programmed audio music playlist session is received at the multiple recipient devices using the software application;
Chen teaches the software application capable of configuring only the host device to receive the programmed audio music playlist session (para. 58, para. 66, para. 71, the host device to receive a copy of master playlist when logging to the server using playlist application [el. 245]) and only the recipient devices to receive the audio music playlist session from a plurality of content stores containing content described by portions of the programmed audio music playlist session, respectively (para. 54, para. 68, para. 103, para. 147, para. 155, when sharing the playlist to a private group of friends, only those friends in the group are to receive those content from the playlist), and
wherein the programmed audio music playlist session is programmed at the host device
using the software application and the programmed audio music playlist session is received at the multiple recipient devices using the software application (para. 103, para. 147, the playlist application [el. 245] allow a host user to create a playlist to be shared with his or her friend, and his or her friends to receive and access the playlist from the host user using the playlist application);
	It would be obvious for one of ordinary skill in the art before the invention to modify Lewin to include Chen in order to increase user’s viewing experience by recommending friend’s favorite music.

	Regarding claim 2, Lewin in view of Chen discloses wherein the plurality of content stores
are located on the host device or are accessible to the host device (Lewin, para. 35, para. 61, the plurality of content are stored at a plurality of servers or sources to be accessed by the host user who created the music playlist).

Regarding claim 3, Lewin in view of Chen discloses wherein at least one of the plurality of content stores is located on a cloud server (Chen, para. 58, i.e., a cloud server).

Regarding claim 4, Lewin in view of Chen discloses an upload server for receiving the music content described by portions of the programmed audio music playlist session from one or more content stores and transmitting the music content described by portions of the programmed audio music playlist session to the streaming server (Lewin, para. 46, para. 61-62).

Regarding claim 5, Lewin in view of Chen discloses a management server for storing data arising from use of the software application (Chen, para. 55, i.e., user profile or configuration server [el. 4080]).

	Regarding claim 6, Lewin discloses A non-transitory digital storage medium comprising a software application for simulated live broadcasting a programmed audio music playlist session from a
host device to multiple recipient devices over an internet network, the software application
comprising:
only a host mode capable of;
communicating with an application programming interface located at an internet
location to transmit (para. 32, para. 46, para. 37, FREQSHO is a software application on the mobile device [el. 103, i.e., a host device] to create a playlist, the host mobile device to create a playlist of music songs to be shared with other users),
identifying the internet locations of a plurality of content stores containing content
described by portions of the programmed audio music playlist session (para. 35, para. 46, para. 61, FREQSHO application to organize the contents from various sources), respectively, and
transmitting the music content described by the programmed audio music playlist
session from the internet locations of the content stores storing the music content to a streaming
server (para. 35, para. 61-62, the contents are organize from various sources are provided to FREQSHO server), 
and only a recipient mode capable of; receiving a substantially live relay of the programmed audio music playlist session from the streaming server, wherein the software application is capable of execution on a computing device (para. 32, para. 35, para. 46, para. 61, when the host mobile device to share music song playlist with the friends, all friends are to receive the playlist music/song content including live performance from FREQSHO server);
Lewin does not explicitly disclose and only a host mode capable of; receive data used to program and initiate the programmed audio music playlist session;
and only a recipient mode capable of; communicating with the application programming interface to transmit and receive data used to identify the programmed audio music playlist session from the plurality of content stores containing the music content described by the portions of the programmed audio music playlist session, respectively;
Chen teaches and only a host mode capable of; receive data used to program and initiate the programmed audio music playlist session (para. 58, para. 66, para. 71, the host device to receive a copy of master playlist when logging to the server using playlist application [el. 245] and initiates by sharing the playlist with other friends);
and only a recipient mode capable of; communicating with the application programming interface to transmit and receive data used to identify the programmed audio music playlist session from the plurality of content stores containing the music content described by the portions of the programmed audio music playlist session, respectively (para. 54, para. 68, para. 103, para. 147, para. 155, when sharing the playlist to a private group of friends, during sharing mode or recipient mode, only those friends in the group are to receive those content from the playlist);
It would be obvious for one of ordinary skill in the art before the invention to modify Lewin to include Chen in order to increase user’s viewing experience by recommending friend’s favorite music.

Regarding claim 7, Lewin in view of Chen discloses an application programming interface in communication with a management server wherein the software application may interface with the data stored at the management server via the application programming interface (Chen, para. 55, i.e., user profile or configuration server [el. 4080]).

Regarding claim 8, Lewin in view of Chen discloses comprising a single application programming interface which acts as a proxy for other application programming interfaces (Lewin, FREQSHO is a software application, para. 32).

Regarding claim 9, Lewin in view of Chen discloses wherein the application programming interface is capable of calling a cloud based content store (Chen, para. 58, i.e., a cloud server).

Regarding claim 12, the instant claim is met by rejection of claim 1 and 6, Lewin discloses initiating the programmed audio music playlist session by initiating the transmission of the content items described by the programmed audio music playlist session from the plurality of content stores to a streaming server (para. 32, para. 35, para. 61, the host user’s device to create a music playlist and shared to other users).

Regarding claim 13, Lewin in view of Chen discloses wherein the duration of the
programmed audio music playlist session at the recipient devices lasts no longer than the duration of the programmed audio music playlist session at the host device (Chen, para. 90, para. 147, when the playlist is shared to the friends , the friends are received the identical copy of the playlist, as such, the duration for the shared playlist are the same).

Regarding claim 14, Lewin in view of Chen discloses wherein an item of metadata describing the music content is transmitted whilst embedded in the programmed audio music playlist session (Lewin, para. 32, the playlist contains the name of each item in the playlist, para. 46, Chen, para. 90).

Regarding claim 15, Lewin in view of Chen discloses wherein data arising from use of the software application comprises metadata relating to the music content described by portions of the programmed audio music playlist session (Lewin, para. 31-32, FREQSHO application to create music playlist using music artist information data).

Regarding claim 16, Lewin in view of Chen discloses wherein the music content items are
located within cloud based content stores provided through content streaming services (Chen, para. 58, i.e., a cloud server).

Regarding claim 17, Lewin in view of Chen discloses wherein a content store is located
on the host device (Lewin, para. 35, the contents are organized and stored at the host user device who created the playlist).

Regarding claim 18 Lewin in view of Chen discloses transmitting data arising from the use of the software application at the host device or at the recipient device to an application programming interface in communication with a management server (Chen, para. 68, the playlist is updated and synchronize at the configuration server).

Regarding claim 19, Lewin in view of Chen discloses wherein the data arising from the use of the software application at the host device comprises metadata describing the music content
item being transmitted, and wherein the metadata is transmitted periodically by the software
application to the management server and is requested periodically by the recipient devices (Lewin, para. 32, Chen, para. 68, para. 147, the host device which created the playlist periodically updates its playlist with the configuration server when log in to configuration server and the playlist is imported to the recipient friends periodically).

Regarding claim 20, Lewin in view of Chen discloses wherein the programmed audio
music playlist session is initiated by transmitting the music content items described by portions
of the programmed audio session from a plurality of content stores to a streaming server via an
upload server (Lewin para. 35, para. 61-62).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, 22, and its respective dependents, the art of record either alone or in combination fails to disclose or suggest the claim when considered as whole and particularly the claim limitation of “receiving an authorization request from the software application executing on the host device, the authorization request specifying a redirect location,
generating a user login prompt in response to the receipt of the authorization request,
receiving user login information from a user of the host device through the user login
prompt,
generating both an access token and an authorization code only in response to validating
the received user login information,
providing the authorization code to the redirect location,
receiving an access request from the software application executing on the host device,
providing the access token to the software application executing on the host device only
in response to the access request comprising the authorization code, and
providing data associated with the streaming of the music content to the software application executing on the host device only in response to requests from the software
application executing on the host device that comprise the access token.”
As to the art of record, Lewin discloses the concept of creating a music playlist to be shared with other users. However, Lewin does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Chen reference the concept of creating using a playlist application to share a private group of friend in the network. However, Chen does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Chen (US 2018/0103311 A1, hereinafter refers as Chen’311) reference discloses the concept of applying a security token to verify the access security in the network. However, Chen does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425